Citation Nr: 0033995	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, father and friend


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that the he had active 
duty for training (ACDUTRA) from May 1971 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), in which service connection for status 
post left knee injury was denied.  

It appears that the veteran is raising the issue of service 
connection for arthritis and spurs in the right knee and 
back, as secondary to his left knee disorder.  This issue is 
referred to the RO for any appropriate action.  

The Board notes that additional relative evidence was 
submitted at a personal hearing before the undersigned 
Veterans Law Judge in July 2000.  Further, additional 
evidence was submitted directly to the Board in August 2000.  
The veteran and his representative waived initial 
consideration by the RO under the provisions of 38 C.F.R. 
§ 20.1304.  Nevertheless, that evidence will be considered by 
the RO in accordance with the remand.  


FINDINGS OF FACT

1.  In rating decisions dated in November and December 1983, 
the RO denied entitlement to service connection for a left 
knee disability, and apprised the appellant of that 
determination.  He appealed the denial but did not perfect 
his appeal by submitting a timely substantive appeal after 
issuance of a Statement of the Case. 

2.  The evidence submitted subsequent to the November and 
December 1983 determinations bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The November and December 1983 rating decisions that 
denied entitlement to service connection for a left knee 
disorder are final.  38 U.S.C. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to warrant a 
reopening of the claim of entitlement to service connection 
for a left knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November and December 1983 rating decisions the RO denied 
service connection for a left knee disability.  The denial 
was based on review of service medical records and a report 
of left knee surgery at a private hospital in March 1974.  
The veteran appealed the determinations.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  A substantive 
appeal must be filed within 60 days from the date that the RO 
mails the Statement of the Case to the appellant, or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination  being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (2000).  
Here, the veteran failed to submit a substantive appeal 
within one year of the December 1983 notification of the 
denial or within 60 days of the  Statement of the Case issued 
to him in January 1984.  Therefore, the decisions became 
final.  

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence added to the record since the 1983 denial 
includes, among other documentation, an April 1999 private 
physician's opinion linking the veteran's current knee 
problems to an injury during boot camp and a report of VA 
outpatient examination in July 2000 in which the examiner 
stated that the degenerative joint disease of the veteran's 
knees was more likely than not to have been caused by the 
injury to his left knee while in military.  In an addendum to 
the report, dated in August 2000, the examiner stated that he 
had reviewed the 1970 summary of the hospitalization for the 
excision of the left lateral meniscus and the discharge 
summary of the hospitalization in March 1974 for the left 
medial meniscectomy.  The veteran also testified at hearings 
in May 1999 and July 2000.  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim, and it is, therefore, new and material 
evidence which warrants reopening of the veteran's claim.  

The Board notes that the RO has not considered the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a left 
knee disability, directly or by aggravation.  However, the 
Board must decide the issue in order to determine its 
jurisdiction over the claim.  Because this issue has been 
decided in the veteran's favor, and as a result of the 
favorable determination, the claim will be reopened and 
decided on a de novo review of all the evidence, the Board 
concludes that there is no prejudice to the veteran in its 
consideration of the issue, not previously considered by the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Implicit in 
the RO's determination was a finding that the claim was 
reopened and the Board agrees that the claim must be 
reopened.  However, further development of the claim is also 
warranted, as outlined below.


ORDER

The claim of entitlement to service connection for a left 
knee disorder is reopened.  To this extent only, the appeal 
is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The law now provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

It appears from the record that the April 1999 private 
physician's opinion as to a relationship between the 
veteran's current knee problems and a boot camp injury was 
based on history provided by the veteran and not on a review 
of the medical records.  The VA examiner reviewed some 
medical records in July 2000 but apparently did not have 
service medical records to review.  The Board concludes that 
further examination is necessary to clarify whether or not 
there is any relationship, including by way of inservice 
aggravation, between the current knee disability and service.

The veteran has also reported that he receives Social 
Security Administration (SSA) disability benefits.  Records 
pertaining to the award of such benefits have not been 
obtained.

Accordingly, the Board remands this case to the RO for the 
following action:

1.  The RO should request the veteran's 
VA outpatient treatment records 
associated with left knee treatment from 
the Fayetteville VA Medical Center in 
North Carolina and any other outstanding 
VA treatment records pertaining to 
treatment for a left knee disorder.  Any 
records obtained should be associated 
with the claims folder.  

2.  The RO should also request records 
from the SSA pertaining to the award of 
SSA disability benefits to the veteran. 

3.  The veteran should be afforded a VA 
examination by an appropriate physician 
to whom the claims file must be made 
available.  The examiner must review the 
entire file and examine the veteran.  It 
should be noted that the veteran had an 
injury to his left knee prior to service.  
The examiner should then address the 
following:  (1) did the veteran's 
preservice knee disorder undergo an 
increase in severity during service, and, 
if so, was that increase permanent or an 
acute and transitory exacerbation of the 
preservice condition; (2) if there was a 
permanent increase in severity of a 
preservice disability during service, was 
the increase beyond the normal 
progression of the preservice knee 
disorder; and (3) is any current knee 
disability related to any incident or 
injury in service or to any aggravation 
of a preservice disability during 
service?

If the benefit requested on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
Supplemental Statement of the Case.  The applicable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
Veterans Law Judge
	Board of Veterans' Appeals

 



